United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3305
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                              Aaron Lawrence Storm

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                            Submitted: March 6, 2017
                             Filed: March 10, 2017
                                 [Unpublished]
                                 ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Aaron Storm appeals after he pleaded guilty to child-pornography and
attempted-kidnapping charges, under a written plea agreement containing an appeal
waiver, and the District Court1 imposed the agreed-upon sentence. At his sentencing
hearing, Storm moved pro se to withdraw his guilty plea, and the court denied his
motion. On appeal, Storm’s counsel has moved for leave to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the denial of
Storm’s motion to withdraw his plea. Storm has not filed a pro se brief.

       We conclude that the appeal waiver is enforceable and applicable to the issue
raised in this appeal, based in part on Storm’s own statements at his change-of-plea
hearing. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (reviewing de
novo the validity and applicability of an appeal waiver); United States v. Andis, 333
F.3d 886, 889–92 (8th Cir.) (en banc) (discussing enforcement of appeal waivers),
cert. denied, 540 U.S. 997 (2003); see also Nguyen v. United States, 114 F.3d 699,
703 (8th Cir. 1997) (noting that a defendant’s representations made during a plea
hearing are presumed to be true).

       We have independently reviewed the record under Penson v. Ohio, 488 U.S.
75, 80 (1988), and have found no non-frivolous issues for appeal outside the scope
of the waiver. Accordingly, we grant counsel’s motion, and we dismiss this appeal.
                      ______________________________




      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                         -2-